Matter of Sean B. v Erica C. (2019 NY Slip Op 06712)





Matter of Sean B. v Erica C.


2019 NY Slip Op 06712


Decided on September 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 24, 2019

Sweeny, J.P., Richter, Kapnick, Kern, Singh, JJ.


9872

[*1]In re Sean B., Petitioner-Respondent,
vErica C., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.
Deborah D. Clegg, Croton Falls, for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the child.

Order, Family Court, Bronx County (David J. Kaplan, J.), entered on or about November 7, 2018, which granted petitioner father sole legal and physical custody of the subject child and provided for semimonthly therapeutic supervised visitation with respondent mother, unanimously affirmed, without costs.
Family Court's determination that supervised therapeutic visitation with the mother would be in the child's best interest has a sound and substantial basis in the record (see Matter of Michael Evan W. v Pamela Lyn B., 152 AD3d 414 [1st Dept 2017], lv denied 30 NY3d 910 [2018]; Matter of Arcenia K. v Lamiek C., 144 AD3d 610 [1st Dept 2016]). The court took judicial notice of an order finding that the mother had neglected the child by use of excessive corporal punishment and considered testimony indicating that she was "having a negative impact on the child's emotional well-being" (Matter of Frank M. v Donna W., 44 AD3d 495, 495 [1st Dept 2007]; see Eschbach v Eschbach, 56 NY2d 167 [1982]). The court appropriately considered the wishes of the teenage child to remain in the sole custody of his father and have limited or no contact with his mother (see Melissa C.D. v Rene I.D., 117 AD3d 407, 408 [1st Dept 2014]).
We have considered the mother's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 24, 2019
CLERK